WENDY’S/ARBY’S GROUP
January 28, 2009
Mr. Darrell van Ligten
271 Glenwood Avenue
Woodside, CA 94062




Dear Darrell:
As we have discussed, it is with great pleasure that we hereby confirm your
employment as Senior Vice President of Strategic Development, Wendy’s/Arby’s
Group Inc., (“Wendy’s/Arby’s”) on the terms and conditions set forth in this
letter agreement and in the attached term sheet (the “Term Sheet”), which Term
Sheet is hereby incorporated herein by reference. This agreement is effective as
of February 2, 2009 (the “Effective Date”). You further agree to accept election
and to serve as a director, officer, manager or representative of any subsidiary
of Wendy’s/Arby’s without any compensation therefor, other than as provided in
this letter agreement. You will report to the President and Chief Executive
Officer of Wendy’s/Arby’s and your duties will be performed primarily at the
corporate headquarters of Wendy’s/Arby’s in Atlanta, Georgia.
1.Term. The term of your employment hereunder shall continue until the second
anniversary of the Effective Date; provided, however, that the term of your
employment hereunder shall automatically be extended for additional one year
periods on the second anniversary of the Effective Date and each anniversary
thereafter (collectively, the “Employment Term”) unless either party delivers to
the other, at least one hundred twenty (120) days prior to the expiration of the
Employment Term, written notice of such party’s desire to allow the Employment
Term to expire. Your employment hereunder shall terminate as of the earlier of
(a) the expiration of the Employment Term or (b) upon a termination of your
employment (i) by Wendy’s/Arby’s “without cause” (ii) for “cause” or (iii) by
you due to a “Triggering Event” (each term as hereinafter defined).

1

--------------------------------------------------------------------------------


2.    Termination Without Cause or due to a Triggering Event.
(a)    In the event your employment is terminated by Wendy’s/Arby’s “without
cause” (as hereinafter defined) or by you due to a “Triggering Event” (as
hereinafter defined):
(i)    Wendy’s/Arby’s shall, commencing on the date of such termination of
employment, pay to you an amount (the “First Year Payment”) equal to the sum of
(I) your annual base rate of salary in effect as of the effective date of such
termination and (II) an amount equal to your annual cash bonus, if any, for the
year prior to the year in which your employment is terminated, payable in
semi-monthly installments for a period of twelve (12) months;
(ii)    Wendy’s/Arby’s shall, commencing twelve (12) months after the effective
date of such termination of your employment, pay to you an amount equal your
annual base rate of salary in effect as of the effective date of such
termination for an additional period of twelve (12) months (the “Second Year
Payment Period”); provided, however, that if you have secured employment or are
providing consulting services prior to or during the Second Year Payment Period,
such semi-monthly payments required to be made to you by Wendy’s/Arby’s during
the Second Year Payment Period will be offset by compensation you earn from any
such employment or services during the Second Year Payment Period;
(iii)    Wendy’s/Arby’s shall, at the same time bonuses are paid to its
executives, pay to you a lump sum amount equal to the annual bonus which would
be payable to you based on actual performance multiplied by a fraction, the
numerator of which is the number of days from January 1 of the year in which
your employment terminated through the date of such termination and the
denominator of which is 365 (the “Pro Rata Bonus”);
(iv)    at your election you will be entitled to continue your coverage under
all health and medical insurance policies maintained by Wendy’s/Arby's for
eighteen (18) months following the termination of your employment, in
fulfillment of Wendy’s/Arby’s obligations to you under Section 4980B of the Code
or under Part 6 of Title I of the Employee Retirement Income Security Act of
1974, as amended, the cost of such coverage to be paid by you;
(v)    Wendy’s/ Arby’s shall pay you a lump sum cash payment of $25,000,
provided such amount shall increase by 10% on the second anniversary of the
Effective Date, provided you are still employed on such date; and

2

--------------------------------------------------------------------------------


(vi)    you will automatically become vested in that number of outstanding
unvested stock options granted to you by Wendy’s/Arby’s, if any, in which you
would have been vested if you had remained employed by Wendy’s/Arby’s through
the date which is the earlier of (x) the second anniversary of the Effective
Date or (y) the last day of the Second Year Payment Period and any stock options
that would have remained unvested as of such date shall be automatically
forfeited as of the date of your termination, and each vested stock option must
be exercised within the earlier of (I) one (1) year following your termination
or (II) the date on which such stock option expires (including upon expiration
of the options in a going private transaction).
(b)    A termination by Wendy’s/Arby’s “without cause” shall mean the
termination of your employment by Wendy’s/Arby’s for any reason other than those
reasons set forth in clauses (i)-(ix) of paragraph 4 of this letter agreement.
(c)    The payment of any monies and provision of any benefits payable pursuant
to this paragraph 2 are conditioned upon and subject to your execution of a
release in substantially the form set forth in Exhibit 1 hereto which has become
effective and nonrevocable in accordance with its terms (the “Release”). You
acknowledge that the signed Release is required to be provided to Wendy’s/Arby’s
not later than fifty-two (52) days following your termination of employment. The
payments under 2(a)(v) will be made five (5) business days after the Release has
become effective and nonrevocable.
(d)    For purposes of this letter agreement, “Triggering Event” shall mean:
(i) a material reduction in your responsibilities as Senior Vice President of
Strategic Development, Wendy’s/Arby’s; (ii) a requirement that you report to any
person other than the President and Chief Executive Officer of Wendy’s/Arby’s or
the Board of Directors of Wendy’s/Arby’s (the “Board”); (iii) a reduction in
your then current base salary (as described in the Term Sheet) or target bonus
percentage (as described in the Term Sheet); or (iv) without your consent,
relocation to a work situs not in the Atlanta, Georgia greater metropolitan
area; provided that a Triggering Event shall only be deemed to have occurred if,
no later than thirty (30) days following the time you learn of the circumstances
constituting a Triggering Event, you provide a written notice to Wendy’s/Arby’s
containing reasonable details of such circumstances and within thirty (30) days
following the delivery of such notice to Wendy’s/Arby’s, Wendy’s/Arby’s has
failed to cure such circumstances. Additionally, you must terminate your
employment within six (6) months of the initial occurrence of the circumstances
constituting a Triggering Event for such termination to be a Triggering Event.

3

--------------------------------------------------------------------------------


(e)    If your employment is terminated at the expiration of the Employment Term
as a result of Wendy’s/Arby’s delivery of at least 120 days advance written
notice of its desire to allow the Employment Term to expire in accordance with
Section 1 of this letter agreement, then Wendy’s/Arby’s shall pay you as
severance (i) not less than eight (8) months of your then current base salary
and (ii) the Pro Rata Bonus, provided that you continue to work for
Wendy’s/Arby’s during such 120 day period to the extent requested to do so by
Wendy’s/Arby’s. Such payments, if any, under clause (i) shall be payable in
consecutive semi-monthly installments beginning immediately after the expiration
of the Employment Term and the Pro Rata Bonus, shall be paid at the same time
bonuses are paid to Wendy’s/Arby’s executives.
3.    Treatment of Stock Options on Termination due to Disability. In the event
your employment is terminated by Wendy’s/Arby’s due to “Disability” (as
hereinafter defined), (notwithstanding that Disability is treated as a
termination for cause) you will automatically become vested in all of your
outstanding unvested stock options granted to you by Wendy’s/Arby’s, and each
vested stock option must be exercised within the earlier of (I) one (1) year
following your termination or (II) the date on which such stock option expires
(including, upon expiration of the options in a going private transaction).
4.    Cause. For purposes of this agreement, “cause” means: (i) commission of
any act of fraud or gross negligence by you in the course of your employment
hereunder that, in the case of gross negligence, has a material adverse effect
on the business or financial condition of Wendy’s/Arby’s or any of its
affiliates; (ii) willful material misrepresentation at any time by you to the
President and Chief Executive Officer of Wendy’s/Arby’s or the Board;
(iii) voluntary termination by you of your employment (other than on account of
a Triggering Event) or the willful failure or refusal to comply with any of your
material obligations hereunder or to comply with a reasonable and lawful
instruction of the President and Chief Executive Officer of Wendy’s/Arby’s or
the Board; (iv) engagement by you in any conduct or the commission by you of any
act that is, in the reasonable opinion of the Board, materially injurious or
detrimental to the substantial interest of Wendy’s/Arby’s or any of its
affiliates; (v) your indictment for any felony, whether of the United States or
any state thereof or any similar foreign law to which you may be subject;
(vi) any failure substantially to comply with any written rules, regulations,
policies or procedures of Wendy’s/Arby’s furnished to you that, if not complied
with, could reasonably be expected to have a material adverse effect on the
business of Wendy’s/Arby’s or any of its affiliates; (vii) any willful failure
to comply with Wendy’s/Arby’s policies regarding insider trading; (viii) your
death; or (ix) your inability to perform all or a substantial part of your
duties or responsibilities on account of your illness (either physical or
mental) for more than ninety (90) consecutive calendar days or for an aggregate
of one-hundred fifty (150) calendar days during any consecutive nine (9) month
period (“Disability”).

4

--------------------------------------------------------------------------------


5.    Return of Property. Upon any termination of your employment with
Wendy’s/Arby’s, you will promptly return to Wendy’s/Arby’s all property provided
to you and owned by Wendy’s/Arby’s or any of its affiliates, including, but not
limited to, credit cards, computers, personal data assistants, automobiles, cell
phones and files.
6.    Noncompete/Nonsolicitation/Employee No-Hire.
(a)    You acknowledge that as Wendy’s/Arby’s Senior Vice President of Strategic
Development you will be involved, at the highest level, in the development,
implementation, and management of Wendy’s/Arby’s business strategies and plans,
including those which involve Wendy’s/Arby’s finances, marketing and other
operations, and acquisitions and, as a result, you will have access to
Wendy’s/Arby’s most valuable trade secrets and proprietary information. By
virtue of your unique and sensitive position, your employment by a competitor of
Wendy’s/Arby’s represents a material unfair competitive danger to Wendy’s/Arby’s
and the use of your knowledge and information about Wendy’s/Arby’s business,
strategies and plans can and would constitute a competitive advantage over
Wendy’s/Arby’s. You further acknowledge that the provisions of this paragraph 6
are reasonable and necessary to protect Wendy’s/Arby’s legitimate business
interests.
(b)    In view of clause (a) above, you hereby covenant and agree that during
your employment with Wendy’s/Arby’s (except in the proper discharge of your
duties hereunder) and either (x) in the event your employment with
Wendy’s/Arby’s is terminated “without cause” or due to a Triggering Event, for a
period of twenty-four (24) months following such termination, or (y) in the
event your employment with Wendy’s/Arby’s is terminated for cause or other than
due to a Triggering Event, for a period of twelve (12) months following such
termination:

5

--------------------------------------------------------------------------------


(i)    in any state or territory of the United States (and the District of
Columbia) or any country where Wendy’s/Arby’s maintains restaurants, you will
not engage or be engaged in any capacity, “directly or indirectly” (as defined
below), except as a passive investor owning less than a two percent (2%)
interest in a publicly held company, in any business or entity that is
competitive with the business of Wendy’s/Arby’s or its affiliates. This
restriction includes, without limitation, (A) any business engaged in drive
through or counter food service restaurant business typically referred to as
“Quick Service” restaurants (such as Burger King, McDonald’s, Jack in the Box,
etc.), for which revenues from the sale of hamburgers, sandwiches (including
wraps) and salads represents at least 50% of total revenues from the sales of
food items (excluding beverages) and also includes any business engaged in real
estate development for such Quick Service businesses and (B) Yum! Brands, Inc.
or its brands and each of its subsidiaries. Notwithstanding anything to the
contrary herein, this restriction shall not prohibit you from (X) accepting
employment, operating or otherwise becoming associated with a franchisee of
Wendy’s/Arby’s, any of its affiliates or any subsidiary of the foregoing, but
only in connection with activities associated with the operation of such a
franchise or activities that otherwise are not encompassed by the restrictions
of this paragraph, subject to any confidentiality obligations contained herein,
or (Y) accepting employment, operating or otherwise becoming associated with a
“Quick-Service” restaurant business of a brand that has less than 100 outlets
system-wide (including both franchised outlets and franchisor-operated outlets);
(ii)    you will not, directly or indirectly, without Wendy’s/Arby’s prior
written consent, hire or cause to be hired, solicit or encourage to cease to
work with Wendy’s/Arby’s or any of its subsidiaries or affiliates, any person
who is at the time of such activity, or who was within the six (6) month period
preceding such activity, an employee of Wendy’s/Arby’s or any of its
subsidiaries or affiliates at the level of director or any more senior level or
a consultant under contract with Wendy’s/Arby’s or any of its subsidiaries or
affiliates and whose primary client is such entity or entities; and
(iii)    you will not, directly or indirectly, solicit, encourage or cause any
franchisee or supplier of Wendy’s/Arby’s or any of its subsidiaries or
affiliates to cease doing business with Wendy’s/Arby’s or subsidiary or
affiliate, or to reduce the amount of business such franchisee or supplier does
with Wendy’s/Arby’s or such subsidiary or affiliate.

6

--------------------------------------------------------------------------------


(c)    For purposes of this paragraph 6, “directly or indirectly” means in your
individual capacity for your own benefit or as a shareholder, lender, partner,
member or other principal, officer, director, employee, agent or consultant of
or to any individual, corporation, partnership, limited liability company,
trust, association or any other entity whatsoever; provided, however, that you
may own stock in Wendy’s/Arby’s and may operate, directly or indirectly,
Wendy’s/Arby’s restaurants as a franchisee without violating paragraphs
6(b)(i) or 6(b)(iii).
(d)    If any competent authority having jurisdiction over this paragraph 6
determines that any of the provisions of this paragraph 6 is unenforceable
because of the duration or geographical scope of such provision, such competent
authority shall have the power to reduce the duration or scope, as the case may
be, of such provision and, in its reduced form, such provision shall then be
enforceable.
7.    Confidential Information. You agree to treat as confidential and not to
disclose to anyone other than Wendy’s/Arby’s and its subsidiaries and
affiliates, and their respective officers, directors, employees and agents, and
you agree that you will not at any time during your employment and for a period
of four years thereafter, without the prior written consent of Wendy’s/Arby’s,
divulge, furnish, or make known or accessible to, or use for the benefit of
anyone other than Wendy’s/Arby’s, its subsidiaries, and affiliates, any
information of a confidential nature relating in any way to the business of
Wendy’s/Arby’s or its subsidiaries or affiliates, or any of their respective
franchisees, suppliers or distributors, unless (i) you are required to disclose
such information by requirements of law, (ii) such information is in the public
domain through no fault of yours, or (iii) such information has been lawfully
acquired by you from other sources unless you know that such information was
obtained in violation of an agreement of confidentiality. You further agree that
during the period referred to in the immediately preceding sentence you will
refrain from engaging in any conduct or making any statement, written or oral
that is disparaging of Wendy’s/Arby’s, any of its subsidiaries or affiliates or
any of their respective directors or officers. Wendy’s/Arby’s agrees to instruct
its then current members of the Board and each of its then current executive
officers during the period referred to in the first sentence of this paragraph 7
to refrain from making any statement, written or oral, that is disparaging of
you, your personal reputation or your professional competency.

7

--------------------------------------------------------------------------------


8.    Enforcement. You agree that, in addition to any other remedy provided at
law or in equity, (a) Wendy’s/Arby’s shall be entitled to a temporary
restraining order, and both preliminary and permanent injunctive relief
restraining you from violating any of the provisions of paragraphs 6 or 7 of
this letter agreement (in recognition of the fact that damages in the event of a
breach by you of paragraphs 6 or 7 of this letter agreement would be difficult
if not impossible to ascertain and inadequate to remedy), (b) you will indemnify
and hold Wendy’s/Arby’s and its affiliates harmless from and against any and all
damages or losses incurred by Wendy’s/Arby’s or any of its affiliates (including
reasonable attorneys’ fees and expenses) as a result of any willful or reckless
violation by you of any such provisions and (c) upon any such willful or
reckless violation by you, Wendy’s/Arby’s’ remaining obligations under this
letter agreement, if any, shall cease (other than payment of your base salary
through the date of termination of your employment and any earned but unpaid
vacation, and other than as may otherwise be required by law).
9.    Governing Law; Jurisdiction and Venue; Entire Agreement; Jury Trial
Waiver.
(a)    It is the intent of the parties hereto that all questions with respect to
the construction of this letter agreement and the rights and liabilities of the
parties hereunder shall be determined in accordance with the laws of the State
of Delaware, without regard to principles of conflicts of laws thereof that
would call for the application of the substantive law of any jurisdiction other
than the State of Delaware.
(b)    Each party irrevocably agrees for the exclusive benefit of the other that
any and all suits, actions or proceedings relating to paragraphs 6, 7, and, as
it relates to paragraphs 6 and 7, paragraphs 8 and 9 of this letter agreement
(collectively, “Proceedings” and, individually, a “Proceeding”) shall be
maintained in either the courts of the State of Delaware or the federal District
Courts sitting in Wilmington, Delaware (collectively, the “Chosen Courts”) and
that the Chosen Courts shall have exclusive jurisdiction to hear and determine
or settle any such Proceeding and that any such Proceedings shall only be
brought in the Chosen Courts. Each party irrevocably waives any objection that
it may have now or hereafter to the laying of the venue of any Proceedings in
the Chosen Courts and any claim that any Proceedings have been brought in an
inconvenient forum and further irrevocably agrees that a judgment in any
Proceeding brought in the Chosen Courts shall be conclusive and binding upon it
and may be enforced in the courts of any other jurisdiction.

8

--------------------------------------------------------------------------------


(c)    Each of the parties hereto agrees that this letter agreement involves at
least $100,000 and that this letter agreement has been entered into in express
reliance on Section 2708 of Title 6 of the Delaware Code. Each of the parties
hereto irrevocably and unconditionally agrees that, to the extent such party is
not otherwise subject to service of process in the State of Delaware, service of
process may be made on such party by prepaid certified mail with a validated
proof of mailing receipt constituting evidence of valid service sent to such
party at the address set forth in this letter agreement, as such address may be
changed from time to time pursuant hereto, and that service made pursuant to
this paragraph 9(c) shall, to the fullest extent permitted by applicable law,
have the same legal force and effect as if served upon such party personally
within the State of Delaware.
(d)    This letter agreement contains the entire agreement among the parties
with respect to the matters covered herein and supersedes all prior agreements,
written or oral, with respect thereto. This letter agreement may only be
amended, superseded, cancelled, extended or renewed and the terms hereof waived,
by a written instrument signed by the parties hereto, or in the case of a
waiver, by the party waiving compliance.
(e)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE PARTIES HERETO ARISING OUT OF OR RELATED TO THIS LETTER
AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR FOR ANY COUNTERCLAIM THEREIN. THE PARTIES HERETO MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

9

--------------------------------------------------------------------------------


10.    Arbitration. Except to the extent specifically contemplated by paragraph
9(b) of this letter agreement, all disputes arising in connection with your
employment with Wendy’s/Arby’s (whether based on contract or tort or upon any
federal, state or local statute, including but not limited to claims asserted
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, as amended, any state Fair Employment Practices Act and/or the
Americans with Disability Act) or any rights arising pursuant to this letter
agreement shall, at the election of either you or Wendy’s/Arby’s, be submitted
to JAMS/ENDISPUTE for resolution in arbitration in accordance with the rules and
procedures of JAMS/ENDISPUTE. Either party shall make such election by
delivering written notice thereof to the other party at any time (but not later
than forty-five (45) days after such party receives notice of the commencement
of any administrative or regulatory proceeding or the filing of any lawsuit
relating to any such dispute or controversy) and thereupon any such dispute or
controversy shall be resolved only in accordance with the provisions of this
paragraph 10. Any such proceedings shall take place in Atlanta, Georgia before a
single arbitrator who shall have the right to award to any party to such
proceedings any right or remedy that is available under applicable law
(including, without limitation, ordering the losing party to reimburse the
reasonable legal fees and expenses incurred by the winning party with respect to
such proceedings). The resolution of any such dispute or controversy by the
arbitrator appointed in accordance with the procedures of JAMS/ENDISPUTE shall
be final and binding. Judgment upon the award rendered by such arbitrator may be
entered in any court having jurisdiction thereof.
THIS PARAGRAPH 10 IS SPECIFICALLY ACKNOWLEDGED AND AGREED BY:
WENDY’S/ARBY’S
GROUP, INC.
/s/ Roland Smith______________
 
/s/ Darrell van Ligten___________
Name: Roland Smith
 
Darrell van Ligten
Title: Chief Executive Officer
 
 

11.    Legal Fees. Subject to paragraph 10 above, each party shall pay his or
its own costs for any arbitration or litigation, as applicable, initiated in
connection with any disputes arising in connection with your employment with
Arby’s, with the cost of the arbitrator, if applicable, to be equally divided
between the parties.
12.    Survivability. The provisions of paragraphs 6, 7, 8, 9, 10, 11, 13, 14
and 16 shall specifically survive any termination of this letter agreement.

10

--------------------------------------------------------------------------------


13.    Notices. Any notice given pursuant to this letter agreement to any party
hereto shall be deemed to have been duly given when mailed by registered or
certified mail, return receipt requested, or by overnight courier, or when hand
delivered as follows:
If to Wendy’s/Arby’s:
Wendy’s/Arby’s Group, Inc.
1155 Perimeter Center West
Atlanta, Georgia 30338
Attn: Chief Executive Officer
If to you, at the address set forth on the first page of this letter agreement
or at such other address as either party shall from time to time designate by
written notice, in the manner provided herein, to the other party hereto.
14.    Tax Withholding. You agree that Wendy’s/Arby’s may withhold from any
amounts payable to you hereunder all federal, state, local or other taxes that
Wendy’s/Arby’s determines are required to be withheld pursuant to any applicable
law or regulation. You further agree that if the Internal Revenue Service or
other taxing authority (each, a “Taxing Authority”) asserts a liability against
Wendy’s/Arby’s for failure to withhold taxes on any payment hereunder, you will
pay to Wendy’s/Arby’s the amount determined by such Taxing Authority (other than
penalty or interest amounts unless such payment is made after thirty (30) days
of the delivery of such notice to you, in which case you shall be responsible
for such penalties and interest) that had not been withheld within thirty (30)
days of notice to you of such determination. Such notice shall include a copy of
any correspondence received from a Taxing Authority with respect to such
withholding.
15.    Expense Reimbursement. You will be entitled to reimbursement for all of
your reasonable and necessary business expenses, including reasonable cell
phone, travel, lodging and entertainment expenses, in accordance with
Wendy’s/Arby’s business expense reimbursement policy as in effect from time to
time and upon submission of appropriate documentation and receipts.

11

--------------------------------------------------------------------------------


16.    Section 409A.
(a)    This letter agreement is intended to satisfy the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) with
respect to amounts, if any, subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent. If
either party notifies the other in writing that one or more or the provisions of
this letter agreement contravenes any Treasury Regulations or guidance
promulgated under Section 409A or causes any amounts to be subject to interest,
additional tax or penalties under Section 409A, the parties shall promptly and
reasonably consult with each other, in good faith to reform the provisions of
this letter agreement, as appropriate, to (i) maintain to the maximum extent
reasonably practicable the original intent of the applicable provisions without
violating the provisions of Section 409A or increasing the costs to
Wendy’s/Arby’s or its affiliates of providing the applicable benefit or payment
and (ii) to the extent possible, to avoid the imposition of any interest,
additional tax or other penalties under Section 409A upon you or Wendy’s/Arby’s.
Notwithstanding the foregoing, you shall be solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on you or for
your account in connection with this letter agreement (including any taxes and
penalties under Section 409A), and neither Wendy’s/Arby’s nor any of its
affiliates shall have any obligation to indemnify or otherwise hold you (or any
beneficiary) harmless from any or all of such taxes or penalties.
(b)    To the extent you would otherwise be entitled to any payment or benefit
under this letter agreement, or any plan or arrangement of Wendy’s/Arby’s or its
affiliates, that constitutes a “deferral of compensation” subject to Section
409A and that if paid or provided during the six (6) months beginning on the
date of termination of your employment would be subject to the Section 409A
additional tax because you are a “specified employee” (within the meaning of
Section 409A and as determined by Wendy’s/Arby’s), the payment or benefit will
be paid or provided to you on the earlier of the first day following the six (6)
month anniversary of your date of termination or your death.
(c)    Any payment or benefit due upon a termination of your employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to you only upon a “separation from service” as defined in
Treas. Reg. § 1.409A-1(h). Each payment made under this letter agreement shall
be deemed to be a separate payment for purposes of Section 409A. Amounts payable
under this letter agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation § 1.409A-1 through A-6.

12

--------------------------------------------------------------------------------


(d)    Notwithstanding anything to the contrary in this letter agreement or
elsewhere, any payment or benefit under this letter agreement or otherwise that
is exempt from Section 409A pursuant to Treasury Regulation §
1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to you only to the extent that the expenses
are not incurred, or the benefits are not provided, beyond the last day of the
second calendar year following the calendar year in which your “separation from
service” occurs; and provided further that such expenses are reimbursed no later
than the last day of the third calendar year following the calendar year in
which your “separation from service” occurs. To the extent any expense
reimbursement or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which you incurred such expenses, and in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.



13

--------------------------------------------------------------------------------


If you agree with the terms outlined above and in the Term Sheet, please date
and sign the copy of this letter agreement enclosed for that purpose and return
it to me.
Sincerely,
WENDY’S/ARBY’S GROUP, INC.
/s/ Roland Smith     
Name: Roland Smith
Title: Chief Executive Officer
Agreed and Accepted as of the
31 day of January, 2009




/s/ Darrell van Ligten    
Darrell van Ligten



14

--------------------------------------------------------------------------------


Darrell van Ligten
Senior Vice President of Strategic Development, Wendy’s/Arby’s Group, Inc.
Employment Term Sheet
PROVISION
TERM
COMMENTS
Base Salary
$325,000/year
Subject to increase but not decrease, in the sole discretion of the Board.
Annual Incentive
Target annual bonus percentage equal to
75% of base salary
Company and individual performance assessed for each fiscal year relative to
objectives agreed to in advance between executive and the Board’s compensation
committee. You will be eligible for a full year bonus in 2009.
Benefits
 
Benefits as are generally made available to other senior executives of
Wendy’s/Arby’s, including participation in Wendy’s/Arby’s health/medical and
insurance programs and $1,400 per month car allowance programs.
Vacation
Four weeks per year
 
Stock Option
Initial Grant of 25,000
Stock options to be recommended for approval to the Compensation Committee of
the Board of Directors. Any stock option grant must be approved by the
Compensation Committee before they are issued.






15

--------------------------------------------------------------------------------


EXHIBIT 1
GENERAL RELEASE
AND COVENANT NOT TO SUE
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
Darrell van Ligten (the “Executive”), on his own behalf and on behalf of his
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present, in consideration for the amounts payable and benefits
to be provided to the undersigned under that letter agreement dated January___,
2009 (the “Employment Agreement”) between the Executive and Wendy’s/Arby’s
Group, Inc., a Delaware corporation (the “Company”), does hereby covenant not to
sue or pursue any litigation (or file any charge or otherwise correspond with
any Federal, state or local administrative agency), arbitration or other
proceeding against, and waives, releases and discharges the Company and its
respective assigns, affiliates, subsidiaries, parents, predecessors and
successors, and the past and present shareholders, employees, officers,
directors, representatives and agents or any of them (collectively, the “Company
Group”), from any and all claims, demands, rights, judgments, defenses, actions,
charges or causes of action whatsoever, of any and every kind and description,
whether known or unknown, accrued or not accrued, that the Executive ever had,
now has or shall or may have or assert as of the date of this General Release
and Covenant Not to Sue against any member of the Company Group, including,
without limiting the generality of the foregoing, any claims, demands, rights,
judgments, defenses, actions, charges or causes of action related to employment
or termination of employment or that arise out of or relate in any way to the
Age Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and other Federal, state and local laws relating to discrimination on
the basis of age, sex or other protected class, all claims under Federal, state
or local laws for express or implied breach of contract, wrongful discharge,
defamation, intentional infliction of emotional distress, and any related claims
for attorneys’ fees and costs; provided, however, that nothing herein shall
release any member of the Company Group from any of its obligations to the
Executive under the Employment Agreement, any rights the Executive may have to
indemnification under any charter or by-laws or written indemnification
agreement (or similar documents) of any member of the Company Group or to
release any claims which may not be released as a matter of law. The Executive
further agrees that this General Release and Covenant Not to Sue may be pleaded
as a full defense to any action, suit, arbitration or other proceeding covered
by the terms hereof which is or may be initiated, prosecuted or maintained by
the Executive, his heirs or assigns. Notwithstanding the foregoing, the
Executive understands and confirms that he is executing this General Release and

16

--------------------------------------------------------------------------------


Covenant Not to Sue voluntarily and knowingly. In addition, the Executive shall
not be precluded by this General Release and Covenant Not to Sue from filing a
charge with any relevant Federal, State or local administrative agency, but the
Executive agrees not to participate in any such administrative proceeding (other
than any proceeding brought by the Equal Employment Opportunity Commission), and
agrees to waive the Executive’s rights with respect to any monetary or other
financial relief arising from any such administrative proceeding. For the
avoidance of doubt, nothing in this General Release and Covenant Not to Sue
shall prevent the Executive from challenging or seeking a determination in good
faith of the validity of this waiver and release under the ADEA but no other
portion of this General Release and Covenant Not to Sue.
In consideration for the amounts payable and benefits to be provided to the
Executive under the Employment Agreement, the Executive agrees to cooperate, at
the expense of the Company Group, with the members of the Company Group in
addition with all litigation relating to the activities of the Company and its
affiliates during the period of the Executive’s employment with the Company
including, without limitation, being available to take depositions and to be a
witness at trial, help in preparation of any legal documentation and providing
affidavits and any advice or support that the Company or any affiliate thereof
may request of the Executive in connection with such claims.
In furtherance of the agreements set forth above, the Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right to release claims which the
Executive does not know or suspect to exist at the time of executing a release,
which claims, if known, may have materially affected the Executive’s decision to
give such a release. In connection with such waiver and relinquishment, the
Executive acknowledges that he is aware that he may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which he now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of the Executive to fully,
finally and forever release all such matters, and all claims relating thereto
which now exist, may exist or theretofore have existed as of the date of this
General Release and Covenant Not to Sue, as specifically provided herein. The
Executive acknowledges and agrees that this waiver shall be an essential and
material term of the release contained above. Nothing in this paragraph is
intended to expand the scope of the release as specified herein.
This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Georgia, applicable to agreements
made and to be performed entirely within such State.

17

--------------------------------------------------------------------------------


The Executive acknowledges that he has been offered a period of time of at least
twenty-one (21) days to consider whether to sign this General Release and
Covenant Not to Sue, which he has waived, and the Company agrees that the
Executive may cancel this General Release and Covenant Not to Sue at any time
during the seven (7) days following the date on which this General Release and
Covenant Not to Sue has been signed by all parties to this General Release and
Covenant Not to Sue. In order to cancel or revoke this General Release and
Covenant Not to Sue, the Executive must deliver to the General Counsel of the
Company written notice stating that the Executive is canceling or revoking this
General Release and Covenant Not to Sue. If this General Release and Covenant
Not to Sue is timely cancelled or revoked, none of the provisions of this
General Release and Covenant Not to Sue shall be effective or enforceable and
the Company shall not be obligated to make the payments to the Executive or to
provide the Executive with the other benefits described in the Employment
Agreement and all contracts and provisions modified, relinquished or rescinded
hereunder shall be reinstated to the extent in effect immediately prior hereto.
The Executive agrees that as part of the consideration for this General Release
and Covenant Not to Sue, he will not make disparaging or derogatory remarks,
whether oral or written, about the Company Group.
Each of the Executive and the Company acknowledges and agrees that it has
entered into this General Release and Covenant Not to Sue knowingly and
willingly and has had ample opportunity to consider the terms and provisions of
this General Release and Covenant Not to Sue. The Executive further acknowledges
that he has read the Agreement carefully, has been advised by the Company in
writing to, and has in fact consulted with an attorney, and fully understands
that by signing below he is giving up certain rights which he may have to sue or
assert a claim against any of the Company Group, as described above.
IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this _______________ day of
_______________, __.
___________________________________
Darrell van Ligten
 
WENDY’S/ARBY’S GROUP, INC.
 
By: ________________________________
Name:
Title:




18